Citation Nr: 1822987	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-47 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2018, the Veteran presented sworn testimony during a videoconference hearing, chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed August 2009 rating decision denied service connection for bilateral hearing loss based on the finding that there was no shift in the Veteran's hearing thresholds during service.

2. Evidence submitted subsequent to the August 2009 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.


CONCLUSIONS OF LAW

1.  The August 2009 RO decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 4.85 (2017).

3.  The criteria for an award of service connection for bilateral hearing loss have been met. 38 U.S.C.§1110; 38 C.F.R. 3.303 , 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).  The United States Court of Appeals for the Federal Circuit (Court) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

An August 2009 decision denied service connection for bilateral hearing loss.  The RO essentially determined that there was no evidence relating the Veteran's current hearing loss disability to his active service, to include in-service noise exposure.  The Veteran did not appeal that decision or submit new and material evidence with respect to that decision within one year.  The decision is thereby final.  38 U.S.C. 
§ 7105; 38 C.F.R. § 20.1103 (2017).

The evidence received since the August 2009 rating decision includes a private audiological examination and opinion, and testimony from the Veteran.  In pertinent part, the Veteran states that he experienced noise exposure in service that resulted in hearing problems in service, and he has continued to experience those problems since service.  He provided a more detailed explanation as to how his family members immediately noticed a change of his hearing when he returned home and how the severity of his hearing loss slowly progressed over time.  The credibility of this evidence is presumed for purposes of determining its sufficiency to reopen the claims.  The Board finds that this evidence was not of record at the time of prior decision, and relates to an unestablished fact necessary to substantiate the claim.

Therefore, the new evidence submitted subsequent to the August 2009 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1112, 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss is a qualifying chronic disease as it is an organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.



Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

It is well established that normal hearing at separation does not necessarily indicate that the Veteran did not experience in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In other words, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Id.  Thus, the fact there was no disability in service does not generally serve as a sufficient basis to determine no nexus exists. 

A review of the medical evidence reflects that the Veteran has been diagnosed with bilateral sensorineural hearing loss, as defined by VA regulations.  38 C.F.R. § 3.385; see July 2009 VA examination report and April 2016 private medical examination report.  The first element of Shedden is met.

For Shedden element (2), in service incurrence or aggravation of a disease or injury, the Veteran has already been service connected for tinnitus and in-service noise exposure has been conceded by VA.  

Turning to the question of a medical nexus, Shedden element (3), a VA examiner opined that the Veteran's hearing loss was less likely than not related to his active service.  See July 2009 Report.  The examiner noted a lack of in-service shift in pure tone thresholds and no hearing loss found the audiometric data from the Veteran's exit examination.  

A private examination and opinion from March 2016 by audiologist J.G. stated that the Veteran's bilateral hearing loss was more likely than not that the Veteran's hearing loss, and previously service-connected tinnitus were both the result of his military noise exposure. 

The Veteran is likewise competent to testify as to his symptoms of hearing loss and when they began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The Veteran testified that his hearing loss began in service and has continued since his separation.  The Board finds no reason to doubt the veracity of those statements, and finds them credible.

Despite the negative nexus opinion from the VA examination, the Board finds the March 2016 private opinion and credible statements of the Veteran as to ongoing hearing loss since service to be of equal weight.  In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of sensorineural hearing loss, medical opinion, and the credible lay assertions of record, the Board finds the evidence is at least in relative equipoise regarding these issues.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is warranted.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss has been received, the application to reopen is granted.

Entitlement to service connection for bilateral hearing loss is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


